Citation Nr: 0915583	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides 
(specifically, the dioxin in Agent Orange).  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to the type II diabetes mellitus.  

3.  Entitlement to service connection for coronary artery 
disease (CAD), also claimed as secondary to the type II 
diabetes mellitus. 

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to 
March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2008, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) so the Veteran could 
testify at a hearing.  He had the hearing in February 2009; 
the undersigned Veterans Law Judge presided (Travel Board 
hearing).  During the hearing, the Veteran submitted a 
written statement withdrawing his claims for service 
connection for colon cancer, hepatitis C, memory loss, 
diabetic retinopathy, and glaucoma.  A substantive appeal 
(VA Form 9 or equivalent statement) may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2008).  Withdrawal may be 
made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the Veteran personally without the express 
written consent of the Veteran.  38 C.F.R. § 20.204(c).  
Inasmuch as the Veteran has withdrawn these claims, they are 
no longer on appeal to the Board.  



It further deserves mentioning that Chairman's Memorandum 01-
06-24, dated in September 2006, directed that the processing 
of claims for compensation based on exposure to herbicides 
affected by the United States Court of Appeals for 
Veterans Claims (Court) decision in Haas v. Nicholson, 
20 Vet. App. 256 (2006), be temporarily stayed pending an 
appeal of that decision.  Specifically, the stay 
was applicable in those cases where a claim for service 
connection was based on exposure to herbicides (Agent Orange) 
and the only evidence of exposure was the receipt of the 
Vietnam Service Medal (VSM) or service on a vessel off the 
shore of Vietnam.  The Board wrote to the Veteran in March 
2007 to inform him of this temporary stay, pending a 
resolution of the Haas appeal.

The stay on processing these claims was lifted by way of 
Chairman's Memorandum 01-09-03, dated in January 2009.  The 
lifting of the stay was predicated on a decision by the 
United States Court of Appeals of the Federal Circuit in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The Federal 
Circuit reversed the Court's holding regarding the validity 
of 38 C.F.R. § 3.307(a)(6)(iii).


FINDINGS OF FACT

1.  The Veteran's travel route from Anderson Air Force Base 
(AFB) in Guam involved routinely landing at Tan Son Nhut in 
the Republic of South Vietnam, and it is therefore presumed 
he was exposed to herbicides in that capacity.

2.  The medical evidence shows the Veteran's type II diabetes 
mellitus is compensably disabling.

3.  His hypertension and CAD, however, are unrelated to his 
military service - including not caused or made permanently 
worse by his type II diabetes mellitus.  

4.  He did not engage in combat against enemy forces and, 
although he has received a diagnosis of PTSD, none of his 
alleged stressors has been independently verified to support 
this diagnosis and etiologically link it to his military 
service.


CONCLUSIONS OF LAW

1.  The Veteran's type II diabetes mellitus is presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The Veteran's hypertension and CAD, however, were not 
incurred or aggravated in service, may not be presumed to 
have been incurred in service, and are not proximately due 
to, the result of, or chronically aggravated by a service-
connected disability - in particular the type II diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008). 

3.  The Veteran's PTSD was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).



For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The Court has held that VCAA notice, to the extent possible, 
should be provided to a claimant before the initial RO 
decision on a claim, as it was in this case, in December 
2002.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if 
provided, was inadequate or incomplete, this timing error can 
be "cured" by providing any necessary notice and then 
readjudicating the claim, including in a Statement of the 
Case (SOC) or Supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given ample opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that any error in a VCAA notice, 
concerning any element of a claim, is presumed prejudicial.  
VA then bears the burden of rebutting this presumption by 
showing the essential fairness of the adjudication will not 
be affected because, for example:  (1) the defect was cured 
by actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative 


that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007).  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding the Board had erred by relying on 
various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

Just recently, however, in Shinseki v. Sanders, No. 07-1209 
(Apr. 21, 2009), the U.S. Supreme Court overturned the 
Federal Circuit Court's decision and held, instead, that the 
claimant traditionally bears the burden of showing how a 
notice error is prejudicial.

Here, in December 2002, the RO sent the Veteran a letter 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letters also informed him that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency.  He was advised that it was ultimately 
his responsibility to send other, private medical records or 
to provide a properly executed release so that VA could 
request the records for him.  

The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
May 2005 SOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because he 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, 
all obtainable evidence that he and his representative 
identified as relevant to the claims has been obtained and 
associated with the claims file for consideration, including 
his service treatment records (STRs), service personnel 
records, civilian private medical records, and his VA 
records, including the reports of his VA compensation 
examinations containing etiology opinions concerning his 
hypertension and CAD- the determinative issue regarding 
these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  The Board is granting the claim for 
Type II Diabetes Mellitus, thereby eliminating any 
possibility of prejudice regarding a VA compensation 
examination and opinion because this claim is being decided 
in the Veteran's favor, regardless.  See 38 C.F.R. § 20.1102.

The Board realizes an etiological opinion has not been 
obtained concerning the Veteran's claim for PTSD, as the 
physician who examined the Veteran in July 2003 did not 
diagnose PTSD but, instead, major depression.  But 
irrespective of that, the claimed stressors have not and 
cannot be verified, so there is no possible means of linking 
PTSD to an incident in service (even accepting the Veteran 
has PTSD aside from or in addition to major depression).  And 
this is true even were the Board to schedule him for another 
VA compensation examination.  38 C.F.R. § 3.304(f).  See also 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (indicating that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence).  In other words, whether an alleged 
incident in service occurred is a factual, not medical, 
determination, and VA adjudicators decide questions of fact, 
whereas VA examiners decide medical issues.  So were the 
Board to have the Veteran undergo another VA compensation 
examination, despite there being no verification of any of 
his alleged stressors, then this would impermissibly place 
the VA examiner in the role of fact finder, outside the scope 
of his capability.  Charles v. Principi, 16 Vet. App. 370 
(2002).



Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which needs 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to his VCAA notices. 

A post-decisional March 2006 letter informed the Veteran of 
the downstream disability rating and effective date elements 
of his claims, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  He was given an opportunity to 
respond to that letter, and in the November 2007 SSOC his 
claims were readjudicated.  Therefore, there is no prejudice 
to him because his claims have been reconsidered since 
providing that additional VCAA notice.  See again Mayfield IV 
and Prickett, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claims, and in obtaining evidence pertinent to 
his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this case for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is also satisfied that there was substantial 
compliance with its August 2008 remand directive, inasmuch as 
the Veteran was scheduled for and had the requested Travel 
Board hearing in February 2009.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  



Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §1110; 38 C.F.R. § 
3.303(a).  

Type II Diabetes Mellitus, CAD and hypertension are chronic 
conditions, per se, and therefore will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed; without this 
minimum level of proof, there is no valid claim).  The 
Veteran has the required diagnoses of type II diabetes 
mellitus, hypertension, CAD, and PTSD, so there is no 
disputing he has these claimed conditions.  Rather, the 
determinative issue is whether these conditions are 
attributable to his military service - including, in the 
case of his hypertension and CAD, by way of a service-
connected disability.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Type II Diabetes Mellitus

The Veteran asserts that his type II diabetes mellitus should 
be presumptively service connected because he set foot on the 
landmass of the Republic of Vietnam during the Vietnam Era 
and was therefore presumptively exposed to herbicides.

The Veteran received the VSM.  The governing law provides 
that a "[V]eteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. §  1116(f) (West 2002).  


Generally, service in the Republic of Vietnam is interpreted 
as requiring service on the landmass of Vietnam.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  However, VA has 
interpreted its regulations to also mean that a Veteran who 
served in the inland waterways (e.g., a river) also served in 
the Republic of Vietnam.  66 Fed.Reg. 23, 166 (May 8, 2001) 
(final rule); 69 Fed. Reg. 44, 614, 44,620 (July 27, 2004) 
(proposed rule).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  Type II diabetes mellitus is one of 
the diseases associated with herbicide exposure for the 
purposes of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  

During his February 2009 Travel Board hearing, the Veteran 
testified that he was stationed in Guam, but that he 
nonetheless had occasion to go into Vietnam.  His service 
personnel records show he was stationed at Anderson AFB in 
Guam from September 1967 to September 1969.  He testified 
that, while stationed in Guam, he worked as an aircraft 
maintenance specialist.  His service personnel records 
confirm he was an aircraft and jet engine repairman from 
August 1965 until September 1971.  He testified that he was 
the crew chief for a B-52 aircraft, and as part of his job he 
flew on operational missions nicknamed "round robins," 
which were primarily military strike missions.  He further 
testified that, during one such mission, his aircraft had an 
electrical malfunction and was forced to land at Tan Son 
Nhut, in the Republic of Vietnam, which he stated was the 
only base that could allow a B-52 to land.  He said it took 
six to eight hours to repair the electrical problem while the 
plane was at Tan Son Nhut.  

Prior to his hearing, the Veteran had submitted a November 
2006 supporting statement from H. D., a soldier who served 
with him.  H. D. stated that he and the Veteran stayed in 
touch after they were assigned to separate bases in 1967, and 
that he remembered the Veteran discussing flying on a B-52 
that malfunctioned and caused him to land at Tan Son Nhut.  

The Veteran also submitted an October 2006 supporting 
statement from his sister.  She, too, stated that he flew on 
a plane that had mechanical problems and was forced to land 
in the Republic of Vietnam for repairs.  

When the RO attempted to identify the dates of the Veteran's 
possible service in the Republic of Vietnam, the National 
Personnel Records Center (NPRC) responded that it could not 
determine whether the Veteran served in the Republic of 
Vietnam.  He stated that he used the flight route that took 
him through Tan Son Nhut (called the "round robin" by 
soldiers), and that he did not have a duty assignment in the 
Republic of Vietnam, so there would not be a record of the 
occasion mentioned when he landed in Vietnam.  

If lay evidence presented by a Veteran in support of his 
claim is found to be competent and ultimately credible, a 
lack of corroboration by official records is not an absolute 
bar to his ability to prove his claim based on this competent 
lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Here, the Veteran has submitted statements 
reporting he landed in Vietnam in 1969 on a "round robin" 
("out and back") flight from Guam when his B-52 had an 
electrical malfunction.  His service personnel records 
confirm he was stationed at Anderson AFB during this time.  
His sister and H. D. submitted statements in support of his 
allegation.  These statements are not contradicted by the 
evidence of record.  His reported flight to Vietnam is 
consistent with the circumstances of his service.  So his 
statements and those of the others are credible and 
adequately supported by objective evidence of record.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, 
giving him the benefit of the doubt, the Board finds that he 
had service in Vietnam during the Vietnam era and, therefore, 
is presumed to have been exposed to an herbicide agent while 
there.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

Type II Diabetes Mellitus is one of the diseases 
presumptively associated with exposure to herbicides.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Thus, because the condition is compensably disabling (see 
38 C.F.R. § 4.119, Diagnostic Code 7913), service connection 
is warranted.  

Hypertension and CAD

The Veteran asserts that his hypertension and CAD were caused 
by his type II diabetes mellitus.  A disability may be 
service connected on this secondary basis if it is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection also may be established by any increase in 
severity (i.e., aggravation) of a non-service- connected 
disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(b), effective 
October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 
7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Veteran had a VA general medical examination in July 
2003.  The examiner noted the Veteran had had a myocardial 
infarction (heart attack) in 1992, and that he was 
subsequently diagnosed with CAD and hypertension that same 
year.  He was not diagnosed with diabetes mellitus until 
later, in 1994.  The VA examiner diagnosed the Veteran with 
hypertension and CAD, but concluded neither condition was 
secondary to his type II diabetes mellitus since the 
diagnoses of CAD and hypertension had preceded (not come 
after) the diagnosis of type II diabetes.



The July 2003 VA examiner's unfavorable opinion is entitled 
to a lot of probative weight because there was consideration 
of the relevant medical and other history and a personal 
clinical evaluation.  So the opinion has the proper factual 
foundation and predicate in the record.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. 
App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

The July 2003 VA examiner's unfavorable opinion also is 
unrefuted.  The Veteran's other VA and private medical 
records do not provide the required link between his 
hypertension and CAD and his type II diabetes mellitus.  In 
the absence of this necessary link, service connection may 
not be granted for his hypertension and CAD on a secondary 
basis.  See McQueen v. West, 13 Vet. App. 237 (1999).

The Board will next address the alternative theory of 
entitlement to service connection for the hypertension and 
CAD on a direct or presumptive basis, as the Board must 
address all potential bases of entitlement.  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); Jones v. Principi, 3 Vet. App. 
396, 399 (1992).  

The Veteran's STRs are unremarkable for any relevant 
complaints, diagnosis of, or treatment for hypertension or 
CAD.  This is probative evidence against these claims.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).

The Veteran's military service ended in March 1974.  There 
were no complaints referable to hypertension and CAD, or any 
diagnosis of these conditions, within the one-year 
presumptive period following his discharge from service.  So 
these conditions, in turn, may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Indeed, as already alluded to, the Veteran was not diagnosed 
with hypertension and CAD until 1992, some 18 years after 
leaving the military, and this, too, is probative evidence 
against these claims.  The Federal Circuit Court has 
determined that such a lengthy lapse of time, without any 
relevant complaints or diagnosis, etc., is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the Veteran's post-service medical records do not 
otherwise provide the required link between his hypertension 
and CAD and his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In the absence of this necessary link, service connection may 
not be granted on a direct incurrence basis.  Furthermore, 
since, for the reasons and bases discussed, the preponderance 
of the evidence is against these claims, the provisions of 
38 U.S.C.A. 5107(b) and 38 C.F.R. § 3.102 regarding 
reasonable doubt are not applicable, and these claims must be 
denied.  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(regarding combat Veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).  



According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a Veteran be exposed to a traumatic event, and 
that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the Veteran did not engage in combat with the enemy, or 
the Veteran did engage in combat but the alleged in-service 
stressor is not combat related, the Veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence that corroborates the Veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147.  And 
this credible supporting evidence cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  

The Veteran received the VSM, but no awards or decorations 
indicative of combat.  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that he have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  There is no evidence of record that the 
Veteran engaged in combat with the enemy during his time in 
the military.  Therefore, his lay testimony alone is 
insufficient to verify his stressors.  Instead, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of these claimed events.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Turning first to whether he has the required DSM-IV diagnosis 
of PTSD, this condition, as mentioned, was not diagnosed at 
the conclusion of his July 2003 VA compensation examination.  
But it has since been diagnosed in July 2006 by Dr. R. G., a 
VA physician involved with the Trauma Recovery Program.  


So the Veteran has the necessary diagnosis of PTSD - which, 
according to Cohen, is presumably in accordance with DSM-IV, 
both in terms of the adequacy and sufficiency of the claimed 
stressors.  But as also previously discussed, credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  In other words, whether an alleged incident in 
service occurred is a factual, not medical, determination.  
The Board is not required to accept evidence that diagnoses 
PTSD and links it to an alleged stressor, whether the 
stressor has not been objectively or independently confirmed 
to have occurred.  Cohen, 10 Vet. App. at 147; Moreau, 9 
Vet. App. at 395.  

Concerning this, the Veteran reported three vague stressors, 
including working with aircraft that carried dead soldiers 
from the Republic of Vietnam to Guam, where he was stationed.  
He said he was traumatized by the smell of dead bodies and 
subsequently had olfactory hallucinations.  He also reported 
fearing for his life during take off when he flew on B-52s 
and KC-135s because he had heard that several planes crashed 
into the ocean during takeoff.  He also feared for his life 
when he could see artillery on the ground firing at his 
plane.  In an attempt to obtain more information about his 
stressors, the RO sent him a letter in July 2006 asking that 
he provide more details about these claimed events, include 
time frames for when they supposedly took place.  The Court 
has held that asking him to provide this level of detail and 
information is not an impossible or onerous burden.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

In response to the RO's request for this additional 
information, the Veteran submitted duplicates of some of his 
service personnel records, but they did not corroborate his 
claimed stressors.  He also submitted letters restating his 
stressors, with no additional information that could assist 
in researching and independently corroborating the occurrence 
of these claimed events.  He did not provide sufficient 
information for the RO to attempt to verify his stressors, 
and they are too vague for the RO to submit them for 
verification to the U.S. Army and Joint Services Records 
Research Center (JSRRC).  The diagnosis of PTSD, absent this 
independent verification of these claimed events, is fatal to 
his claim.

For these reasons and bases, the preponderance of the 
evidence is against this claim, in turn meaning the doctrine 
of reasonable doubt is not applicable, and that this claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for type II diabetes mellitus is granted.  

Service connection for hypertension is denied.  

Service connection for CAD is denied.  

Service connection for PTSD is denied.  




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


